Citation Nr: 0212471	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  01-07 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Whether clear and unmistakable error (CUE) was committed 
in the October 1948 rating decision which reduced the 
evaluation for a psychiatric disability to zero percent.


REPRESENTATION

Appellant represented by:	Amy Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The veteran, his wife


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to July 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which granted an increased rating 
for anxiety disorder currently diagnosed as PTSD and assigned 
a rating of 30 percent disabling effective September 3, 1999.

In regard to the issue of whether clear and unmistakable 
error (CUE) was committed in the October 1948 rating decision 
which reduced the evaluation for a psychiatric disability to 
zero percent, a review of the record reflects that the 
veteran's claim was denied in a September 2001 rating 
decision.  The veteran submitted a written notice of 
disagreement as to that rating action in April 2002.  
Accordingly, the Board is required to remand this issue to 
the RO for the issuance of a statement of the case. See 
Manlicon v. West, 12 Vet. App. 238 (1999).  Therefore, that 
matter is addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  PTSD is manifested by symptoms of daily intrusive 
thoughts about the war, nightmares occurring a few times a 
month, as well as avoidance of thoughts and places, 
detachment from others and difficulty with sleep, productive 
of no more than occasional decrease in work efficiency.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for an increased rating for PTSD and its duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete this claim under the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  By virtue of the rating decision, statement of the 
case, supplemental statements of the case, and letters issued 
by the RO during the pendency of the appeal, the veteran was 
given notice of the reasons and bases for the VA denial, the 
information and evidence necessary to substantiate the 
veteran's claim, as well as the applicable law.  The VA has 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran. Service medical records and post 
service private and VA treatment reports are of record.  The 
veteran was afforded a VA examination in January 2000.  There 
has been no identification of any outstanding records with 
regard to the veteran's claim.

The veteran maintains that he is entitled to a rating in 
excess of 30 percent for his service-connected PTSD.  
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The veteran underwent a VA examination in January 2000.  The 
veteran stated that he saw a great deal of combat and saw 
many men injured and killed while in service.  He stated that 
out of 25 troops in his unit, he and two other men were the 
only ones who lived following an attack on Iwo Jima.  The 
veteran suffered on a daily basis from intrusive thoughts 
about the war.  He stated that he has nightmares a few times 
per month.  He had definite problems with avoidance of 
thoughts and places, as well as problems with detachment from 
others.  He also had problems with sleeping.  His 
concentration was okay, but had problems with an increased 
startle response.  He denied any problems with hypervigilence 
or depressed mood, as well suicidal thoughts, homicidal 
thoughts or psychotic symptoms.  The veteran was divorced 
once but has remarried and been married for the past 24 years 
and has two children.  He had no history of alcohol and drug 
abuse and is currently retired after working as a mechanical 
engineer.

A mental status examination revealed the veteran to be well-
groomed, agreeable and cooperative with mild agitation and 
anxiety.  His speech was normal, thoughts logical and 
sequential.  He had no current suicidal ideations, homicidal 
ideations, hallucinations, paranoid illusions or obsessions.  
His mood was good, affect ranged appropriate and euthymic 
with mild anxiety.  He was awake, alert and oriented times 
three.  Memory was intact for immediate, short and long-term 
recall.  Attention and concentration were normal.  Insight 
and judgment was intact.  The veteran had an above average IQ 
and stable physical health.  The diagnosis was Axis I, PTSD; 
Axis II, no diagnosis; Axis III, no diagnosis; Axis IV, no 
known new stressors; and Axis V, GAF score of 62.  The 
examiner stated that the veteran has a mild degree of 
impairment in his personal life as a result of PTSD symptoms 
and likely would have, at worst, a mild degree of impairment 
in the pursuit of gainful employment were he working at this 
time.

The veteran appeared before the undersigned Member of the 
Board at a videoconference hearing in April 2002.  The 
veteran testified that he underwent combat while in service.  
His ship was attacked and blown up, and he saw many of his 
troop mates killed.  He also stated that once out of service, 
he tried to take care of himself and did not seek any 
treatment.  There was one incident in the past in which he 
said he contemplated suicide, and stated that he was mad that 
younger people did not understand what he had gone through 
while in the military.  The veteran's wife testified that the 
veteran had problems recalling his military experiences, and 
they caused him great emotion when he thought of them.  She 
also testified that the veteran often had problems sleeping, 
and problems controlling his temper, although he was never 
violent with her.  Despite having undergone martial 
counseling in the past, the veteran and his wife had remained 
together.

A 30 percent evaluation for PTSD contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent evaluation contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In this case, the evidence shows that the veteran has 
suffered from insomnia, recurrent bad dreams and nightmares.  
The report of the VA examination in 2000 reflects a GAF score 
of 62, which is indicative of mild to moderate symptoms and 
with functioning generally pretty well.  American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994).  Moreover, the veteran's VA 
examination in January 2000 reflected few, if any, abnormal 
clinical findings attributed to the service-connected PTSD.  
Likewise, there was no evidence of obsessive thoughts or 
compulsive actions, and the VA examiner noted that the 
veteran's memory and recall for recent events were good.

The overall medical evidence shows that the service-connected 
PTSD is manifested primarily by chronic sleep disturbances, 
anxiety and avoidance of thoughts and places and detachment 
from others.  This evidence in the Board's opinion is 
reflective of mild-to-moderate symptomatology and supports 
the assignment of no more than a 30 percent rating under 
Diagnostic Code 9411.  The medical evidence does not indicate 
the presence of circumstantial or stereotyped speech, 
frequent panic attacks, difficulty understanding complex 
tasks, impaired memory, impaired judgment, or difficulty in 
the veteran's ability to establish or maintain effective work 
and social relationships with people that would warrant a 
rating higher than 30 percent.  Accordingly, the Board finds 
that the preponderance of the evidence is against an 
increased rating, and that the current 30 percent rating for 
the service-connected PTSD under Diagnostic Code 9411 best 
represents his current disability picture.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2001) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  The record 
does not reveal that the veteran's PTSD has resulted in any 
recent hospitalization or any other such related factors such 
as to render impractical the application of the regular 
schedular standards.


ORDER

The criteria for a rating in excess of 30 percent disabling 
for PTSD not having been met, the appeal is denied.


REMAND

As indicated above, a timely notice of disagreement was filed 
recently on the veteran's behalf as to the September 2001 RO 
denial of the claim that CUE was committed with regard to the 
October 1948 rating decision which reduced the evaluation for 
a service-connected psychiatric disability to zero percent.  
This matter must be referred back to the agency of original 
jurisdiction for preparation of a statement of the case.

To insure full compliance with due process requirements, this 
matter is REMANDED to the RO for the following action:

The RO should issue a statement of the case that 
reflects its September 2001 adjudication of the 
issue of whether CUE was committed with regard to 
the October 1948 rating decision which reduced the 
evaluation for a service-connected psychiatric 
disability to zero percent.  The veteran should be 
advised of the time limit in which he can file a 
substantive appeal in regard to this issue. 38 
C.F.R. § 20.302(b) (2001).

Then, if a timely substantive appeal is submitted, and the 
case is otherwise in order, it should be returned to the 
Board for further appellate consideration.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO's to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

